Title: William Branch Giles to James Madison, 4 September 1827
From: Giles, William Branch
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Executive Department Richmond
                                
                                 Sepr. 4th 1827.
                            
                        
                        
                        I received a letter some days since from Mr. J. C. Cabell, informing me, that he was authorised by you, to
                            tender the use of any part of your collection of the Public Journals of the General Assembly, that might enable the
                            Executive, to carry into effect, the provisions of a law requiring the reprinting of those Journals from the year 1776 to
                            the year 1790 inclusive.
                        You will be pleased Sir, to observe from the advice of Council of the 11th. of Augt. 1827 which I now do
                            myself the honor to enclose you; that the Governor was advised to obtain from you, in behalf of the state, the Journals of
                            the May Session of 1779 and 1782, upon being satisfied, that you had made the offer to loan them for the purpose
                            aforesaid--
                        In Conformity with this advice; and with the information received from Mr Cabell, I now respectfully ask to
                            be informed Sir, whether you are in possession of the Journals of the two sessions required; And would also thank you, to
                            suggest the mode you think best of causing them to be removed to this place—Upon receiving this information from you Sir,
                            I will order their removal accordingly. Be pleased Sir, to accept my most respectful Considerations and friendly regards.
                        
                        
                            
                                Wm B Giles
                            
                        
                    